Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
The present application, filed on August 24, 2021, in which claims 1-21 were presented for examination, of which claims 1-5 and 7-21 were amended, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive. 
Remarks starting from Page 2
Applicants 1st Argument: 30 Applicant notes that: "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. " Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). See also MPEP §2131. 
Contrast Claim 1 as amended herein with the teachings of Stewart. Stewart adjusts the 35speed of the motor through three distinct steps. First a signal is sent from a sensor that is indicative -9- 
Appl. No.: 16/413,405Filed: May 15, 2019of the positioning of the "mobile guide ". Second, this signal is received by a controller where the controller maps the position of the mobile guide in order to determine an amount of tension being applied to the material on the spool. Third, the controller sends a signal to the motor to adjust a speed of the motor based on the determined amount of tension. See paragraphs [0026] - [0028] of 5Stewart. In other words, the Claim 1 as amended herein has a more efficient two-step process that does not need to have Stewart's mapping step of mapping sensed position to tension. Instead, discrete positions are used to control the speed of the motor directly in Applicant's amended Claim 1. That is, Stewart does not expressly or inherently describe, inter alia, adjusting the motor to the selected speed to rotate the material package so that deployment of the material is varied depending 10upon the position of the spring arm. 
Therefore, Claim 1 as amended herein distinguishes over the teachings of Stewart as Stewart does not expressly or inherently describe each and every element of amended Claim 1. 
Examiners Response: Examiner respectfully disagrees and explains below how the amended limitation of claim 1 are anticipated by Stewart, since the invention of Stewart discloses the invention as claimed by applicant.

Applicants 2nd Argument: 30 Support for Applicant's amendments to Claim 9 may be found at, inter alia, paragraph [051] of Applicant's specification as filed. Hence, no new matter has been entered by virtue of Applicant's amendments to Claim 9. 
Applicant notes that "[t]o establish prima facie obviousness of a claimed inventions, all the claim limitations must be taught or suggested by the prior art." In re Royka, 490 F.2d 981 (CCPA 1974). See also MPEP §2143.03. 
Contrast Claim 9 as amended herein with the teachings of Narasimhan and Stewart. The 5Office admits that Narasimhan does not disclose a variable motor drive assembly at page 10 of the Office Action. However, the Office alleges that Stewart teaches such a variable motor drive assembly. Id. Even assuming arguendo that the Office's allegations with regards to Stewart are in fact correct, Stewart adjusts the speed of the motor through three distinct steps. First a signal is sent from a sensor that is indicative of the positioning of the "mobile guide ". Second, this signal 10is received by a controller where the controller maps the position of the mobile guide in order to determine an amount of tension being applied to the material on the spool. Third, the controller sends a signal to the motor to adjust a speed of the motor based on the determined amount of tension. See paragraphs [0026] - [0028] of Stewart. In other words, Claim 9 as amended herein has a more efficient two-step process that does not need to have Stewart's mapping 
Examiners Response: Examiner respectfully disagrees and explains below how the amended limitations are disclosed by Stewart.

Applicants 3rd Argument: Claim 16 - Contrast Claim 16 as amended herein with the teachings of Narasimhan and Stewart. The Office admits that Narasimhan does not disclose a variable motor drive assembly at page 13 of the Office Action. However, the Office alleges that Stewart teaches such a variable motor drive 5assembly. Id. Even assuming arguendo that the Office's allegations with regards to Stewart are in fact correct, Stewart adjusts the speed of the motor through three distinct steps. First a signal is sent from a sensor that is indicative of the positioning of the "mobile guide ". Second, this signal is received by a controller where the controller maps the position of the mobile guide in order to determine an amount of tension being applied to the material on the spool. Third, the controller 10sends a signal to the motor to adjust a speed of the motor based on the determined amount of tension. See paragraphs [0026] - [0028] of Stewart. In other words, Claim 16 as amended herein has a more efficient two-step process that does not need to have Stewart's mapping step of mapping sensed position to tension. Instead, positions of the spring arm are used to control the speed of the motor directly in Applicant's amended Claim 16. That is, Stewart does not teach or suggest, inter 15alia, generating a second signal to control the variable motor assembly to rotate the material package so that the speed of deployment of the material is varied depending upon the position of the spring arm without stopping the fabric construction process. 
Examiners Response: Examiner respectfully disagrees and explains below how the amended limitations are disclosed by Stewart.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction “a material being unwound without torque (claim 1), a material without applying torque to the material (claim 9), and a material wound on a material package to a textile machine without adding torque, and varying speed at which the material is dispensed (claim 16)”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 9, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification filed on May 15, 2019, is absent regarding language of a material being unwound without torque (claim 1), a material without applying torque to the material (claim 9), and a material wound on a material package to a textile machine without adding torque, and varying speed at which the material is dispensed (claim 16). It’s also unclear to the examiner how it’s possible to unwound a spool without torque or varying speed of a reel, since torque is force applied over a distance (i.e. “pulling”), and speed of a reel is varied from initially zero to a set speed. In addition, if you’re using motors as claimed on the spool, how is torque not created or used?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 16, the limitations states “a material being unwound without torque (claim 1), a material without applying torque to the material (claim 9), and a material wound on a material package to a textile machine without adding torque, and varying speed at which the material is dispensed (claim 16)” is indefinite because there is not support for it in the specification. It is unclear what the metes and bounds are that the applicant is claiming. 
Regarding claim 4, it recites the limitation " the actuator element " in line 4.  There is insufficient antecedent basis for this limitation in the claim. Since the “actuator element” is being introduced for the first time, the limitation should be changed to “an actuator element”
Regarding claim 10, the term “when” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.

Claims 2-3, 5-8, 11-15, and 17-21 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 9, 10, 11, 13, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stewart et al. (US Patent 9,856,106) as best understood.
Regarding claim 1, Stewart et al. “Stewart” discloses an unspooling assembly (200, Fig. 1-2) capable of tensioned dispensing of 5a material to a textile machine during a fabric making process (“capable of…process” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Col. 2, lines: 51-62 and Col. 3, lines: 11-28), wherein the material is unwound without torque (Col. 1, line: 66-Col. 2, line: 2, examiner notes “torque” is not used), the unspooling assembly (200) comprising: 
a variable motor drive assembly (combination of 214 and 218) comprising: 
(214) configured to be coupled to a material package (210, Fig. 2) and to rotate the material package at a variable speed during the fabric making process (Col. 3, line:1-6, examiner notes the motor is a “variable-speed motor”); 
10a variable motor drive (Col. 3, Lines: 4-5, and Col. 5, Lines: 33-47, examiner notes the “variable-speed motor” is controlled by steps 518 and 520 in Fig. 5) coupled to the motor (214) and configured to drive the motor (Col. 5, Lines: 35-39): in a first rotational direction at a plurality of speeds; and in a second rotational direction (examiner notes the “first rotational direction” is within the “Expected Range” and the “second rotational direction” is within the “Above Expected Range” both shown in Fig. 4. Examiner notes applicant has not disclosed how the two rotational directions are different from each other); 
\=a roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Figs. 2 and 5) comprising: roller guides (222) for guiding the material (230, Fig. 2); and a spring arm (224) and arm guide (223), wherein the spring arm trigger (224) is and arm guide (223) are configured to: 
15signal various tensions of the material during rotation of the motor by repositioning to one of a plurality of discrete positions that each correspond to a tension of the material (Col. 3, lines: 19-26, examiner notes along the arc’s path there are “discrete positions” and elements 224 and 223 move along the arc in forward or backward manner (as shown with T+ and T- in Fig. 2); and 
(218) electronically coupled to the variable motor drive (Col. 3, lines: 5-10, and Col. 5, Lines: 35-39, examiner notes element 218 is “electrically connected” to the “variable motor drive” in order to drive motor 214) and the roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Figs. 2 and 5) and configured to: 
20receive a first signal from the roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Col. 4, lines: 9-13), wherein the first signal is indicative of the position of the spring arm (223) and arm guide (224, Col. 4, Lines: 9-13, examiner notes “tension” is applied based off of the “change in position” of elements 223 and 224); and  
generate a second signal for supply to the variable motor drive in response to receipt of the first signal indicative of the position of the spring arm and the arm guide (Col. 5, Lines: 33-39, examiner notes the “second signal” is the signal sent in steps 526-530 in Fig. 5),  
25wherein the second signal indicates a selected speed of the plurality of speeds (Col. 5, Lines: 33-43), 
wherein the variable motor drive is further configured to, in response to the second signal, adjust the motor to the selected speed to rotate the material package so that deployment of the material is varied depending upon the position of the spring arm (Col. 3, lines: 19-26 and Col. 4, lines: 20-22, “configured to…spring arm” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

    PNG
    media_image1.png
    486
    655
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated

	
Regarding claim 2,  Stewart discloses the controller (218, Fig. 2) comprises an integrated circuit storing an executable program (502, Fig. 5) configured to control the variable motor drive (steps 518 and 520, “configured to…drive” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 6, Stewart discloses the material package (210, Fig. 2) comprises a cylindrical barrel bounded by flanges (see annotated Fig. 2 above) located adjacent to each end of the cylindrical barrel (see annotated Fig. 2 above).

Regarding claim 9, Stewart discloses a system operable to incorporate materials into textile constructions (Col. 2, lines: 51-62 and Col. 3, lines: 11-28), the system comprising: 
5an unspooling assembly (200, Fig.1-2) capable of tensioned dispensing of a material at a plurality of speeds without applying torque to the material (Col. 1, line: 66-Col. 2, line: 2, examiner notes “torque” is not applied) the unspooling assembly (200) comprising:  
a variable motor drive assembly (combination of 214 and 218) comprising: 
a motor (214) configured to be coupled to a material package (210, Fig. 2) and to rotate the 10material package (Col. 3, Lines: 1-6); 
a variable motor drive (Col. 3, Lines: 4-5, and Col. 5, Lines: 33-47, examiner notes the “variable-speed motor” is controlled by steps 518 and 520 in Fig. 5) coupled to the motor (214) and configured to drive the motor (Col. 5, Lines: 35-39) in a first rotational direction at a plurality of speeds and in a second rotational direction (examiner notes the “first rotational direction” is within the “Expected Range” and the “second rotational direction” is within the “Above Expected Range” both shown in Fig. 4. Examiner notes applicant has not disclosed how the two rotational directions are different from each other);
a roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Figs. 2 and 5) comprising: roller guides (222) for guiding the material (230, Fig. 2); 15and a spring arm (224) and arm guide (223), wherein the spring arm (224) and arm guide (223) are configured to: 
signal  various tensions of the material during rotation of the motor(Col. 3, lines: 19-26, examiner notes along the arc’s path there are “discrete positions” and elements 224 and 223 move along the arc in forward or backward manner (as shown with T+ and T- in Fig. 2); and 
a controller (218) electronically coupled to the variable motor drive (Col. 3, lines: 5-10, and Col. 5, Lines: 35-39, examiner notes element 218 is “electrically connected” to the “variable motor drive” in order to drive motor 214) and the roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Figs. 2 and 5) and configured to: 
receive a first signal from the roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Col. 4, lines: 9-13, examiner notes “tension” is applied based off of the “change in position” of elements 223 and 224), wherein the first signal is indicative of the position of the spring arm and arm guide (Col. 4, Lines: 9-13); and 
(Col. 5, Lines: 33-39, examiner notes the “second signal” is the signal sent in steps 526-530 in Fig. 5),  
25wherein the second signal indicates a selected speed of the plurality of speeds (Col. 5, Lines: 33-43), 
wherein the variable motor drive is further configured to, in response to the second signal, adjust the motor to the selected speed to rotate the material package so that deployment of the material is varied depending upon the position of the spring arm (Col. 3, lines: 19-26 and Col. 4, lines: 20-22, “configured to…spring arm” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 10, Stewarts discloses a processor; and a memory storing instructions of a program that, when executed by the processor, implements a fabric making process (Col. 1, Line: 63-Col. 2, Line: 2, and Col. 3, lines: 8-10).  

Regarding claim 11, Stewarts discloses the controller (218, Fig. 2) comprises an integrated circuit storing an executable program (502, Fig. 5) configured to control the variable motor drive (steps 518 and 520, “configured to…drive” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

Regarding claim 13, Stewart discloses the motor (214, Fig. 2 of Stewart) is orientated at an angle to an actuator element (212, see annotated Fig. 2 above), and wherein the motor (214) is also configured to rotate the actuator element (212, Col. 3, Lines: 3-6).  
Regarding claim 15, Stewart discloses the material package (210, Fig. 2 of Stewart) comprises a cylindrical barrel bounded by flanges (see annotated Fig. 2 above) located adjacent to each end of the cylindrical barrel (see annotated Fig. 2 above).

Regarding claim 16, Stewart discloses a method of dispensing a material (230, Fig. 2) wound on a material 30package (210) to a textile machine (150, Fig. 1) without adding torque, and varying speed at which the material is dispensed during a fabric construction process (Col. 1, line: 66-Col.2, line: 2, Col. 4, lines:46-53, examiner notes “torque” is not added and the rate at which the package comes “unwound” is not varied at initial startup of the machine,), the method comprising: -5-Appl. No. : 16/413,405 Filed: May 15, 2019 
constructing the material into a textile on the textile machine by feeding the material from the material package and rotating the material package (Col. 3, line:1-6, examiner notes the motor is a “variable-speed motor”); 
(Col. 3, Lines: 4-5, and Col. 5, Lines: 33-47, Col. 5, lines: 35-39);  
5where speed of the material deployed from the material package is sensed by positioning of a spring arm (224) and arm guide (223) on a roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Figs. 2 and 5, Col. 4, lines: 9-13); 
where the positioning of the spring arm and the arm guide is located at a first position on an arc (Col. 3, lines: 19-26, Fig. 2, examiner notes the “first position” is the initial position before tension is applied), where an angle of the arc is based on the first speed of the material being fed 10through wheel rollers  and the spring arm and the arm guide on the roller guided stop motion assembly (Col. 3, lines: 11-28), where the roller guided stop motion assembly senses the positioning of the spring arm and the arm guide at the first position on the arc based on the first speed (Col. 3, lines: 19-26, Fig. 2); 
generating a first signal from the roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Col. 4, lines: 9-13) and sending the first signal to a motor assembly of the textile machine  based on the first position of the spring arm and the arm guide (Col. 5, Lines: 33-39, examiner notes the “second signal” is the signal sent in steps 526-530 in Fig. 5)  ;  
in response to the first signal, rotating the material package at the first speed by using the 20variable motor assembly coupled to the material package (Col. 3, Lines: 4-5, and Col. 5, Lines: 33-47); 
(Col. 4, lines: 9-13, 53-57, and Col. 5, lines: 39-47, examiner notes the “motor stops” but not the knitting device 140, Col. 2, lines: 51-67) 


Regarding claim 19, Stewart discloses using the smaterial package (210, Fig. 2), wherein the material package (210) comprises a cylindrical barrel (see annotated Fig. 2 above) bounded by flanges (see annotated Fig. 2 above) that are located adjacent to each end of the cylindrical barrel (see annotated Fig. 2 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. in view of Roser et al. (US Patent 4,660,783) and Caamano et al. (US Patent 7,692,393). 
Regarding claim 3, Stewart discloses the variable motor drive assembly ((Col. 3, Lines: 4-5, and Col. 5, Lines: 33-47)further comprises: motor comprises a central rod axle or spindle shaft (Col. 3, lines: 3-10, examiner notes it is well known in the art “motors” also comprise a “central rod axle or shaft”), and wherein the motor (214) comprises speed selectors (Col. 4, lines: 13-19).
Stewart does not disclose a housing.
	However, Roser et al. “Roser” teaches yet another yarn storage winding device, wherein Roser teaches the variable motor drive assembly (combination of 1 and 8, Fig. 1 and 2, examiner notes “stepping motors” are well known in the art as being motors that move in various discrete steps) further comprises: a housing (1) configured to contain the motor (8) and comprising a mounting base (Col. 3, Lines: 55-59, examiner notes the “mounting base” is the side of the housing fixed to the knitting machine).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the variable motor drive assembly as disclosed by Stewart, by utilizing a housing and manual switch as taught by Roser, in order to protect the motor from dust and debris, and to stop the machine when there are glitches in the controller.
They do not disclose the motor comprises a central rod axle or spindle shaft which is driven by a driving element,  wherein the motor comprises a power on/off switch which are wired to, and controlled by, a motion controller printed circuit board.
However, Caamano et al. “Caamano” teaches controlling a spooling of material, wherein Caamano teaches a motor (222, Fig. 2) comprises a central rode axle or (examiner notes it is well known in the art “motors” also comprise a “central rod axle or shaft”) which is driven by a driving element (Col. 5, lines: 59-64, examiner notes the “driving element” is the “gear assembly”), wherein the motor comprises a power on/off switch (108, Fig. 1, Col. 4, lines: 4-10) which are wired to, and controlled by, a motion controller printed circuit board (224, Col. 6, lines: 48-58, examiner notes the “motor controller” controls the motion of the shaft of the motor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor as disclosed by Stewart in view of Roser, by including a driving element, on/off switch, and a motion controller as taught by Caamano, in order to prevent damages to the material package during use.

Regarding claim 4, Stewart in view of Roser and Caamano  disclose the motor (222, Fig. 2 of Caamano) is 10configured to rotate the actuator element (Col. 5, lines: 59-64), and wherein the material package (210 Fig. 1 of Stewart) is rotated in correlation to the actuator element being driven by the motor (examiner notes with the combination presented above the “actuator element” of Caamano is integrated into the motor of Stewart).  

Regarding claim 5, Stewart in view of Roser and Caamano  disclose the material package (210, Fig. 2 of Stewart) with the material (230) wound thereon is coupled to the unspooling assembly (200, Fig. 1-2) during the fabric 15making process on (Fig. 2, examiner notes an “axle/spindle shaft” is inherent in “motors”), and wherein the axle/spindle shaft can rotate clockwise and counterclockwise (Col. 12, lines: 13-19). 

Regarding claim 12, Stewart discloses the variable motor drive assembly ((Col. 3, Lines: 4-5, and Col. 5, Lines: 33-47)further comprises: motor comprises a central rod axle or spindle shaft (Col. 3, lines: 3-10, examiner notes it is well known in the art “motors” also comprise a “central rod axle or shaft”), and wherein the motor (214) comprises speed selectors (Col. 4, lines: 13-19).
Stewart does not disclose a housing.
	However, Roser et al. “Roser” teaches yet another yarn storage winding device, wherein Roser teaches the variable motor drive assembly (combination of 1 and 8, Fig. 1 and 2, examiner notes “stepping motors” are well known in the art as being motors that move in various discrete steps) further comprises: a housing (1) configured to contain the motor (8) and comprising a mounting base (Col. 3, Lines: 55-59, examiner notes the “mounting base” is the side of the housing fixed to the knitting machine).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the variable motor drive assembly as disclosed by Stewart, by utilizing a housing and manual switch as taught by Roser, in order to protect the motor from dust and debris, and to stop the machine when there are glitches in the controller.
 wherein the motor comprises a power on/off switch which are wired to, and controlled by, a motion controller printed circuit board.
However, Caamano et al. “Caamano” teaches controlling a spooling of material, wherein Caamano teaches a motor (222, Fig. 2) comprises a central rode axle or spindle shaft (examiner notes it is well known in the art “motors” also comprise a “central rod axle or shaft”) which is driven by a driving element (Col. 5, lines: 59-64, examiner notes the “driving element” is the “gear assembly”), wherein the motor comprises a power on/off switch (108, Fig. 1, Col. 4, lines: 4-10) which are wired to, and controlled by, a motion controller printed circuit board (224, Col. 6, lines: 48-58, examiner notes the “motor controller” controls the motion of the shaft of the motor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor as disclosed by Stewart in view of Roser, by including a driving element, on/off switch, and a motion controller as taught by Caamano, in order to prevent damages to the material package during use.
Regarding claim 14, Stewart in view of Roser and Caamano  disclose the material package (210, Fig. 2 of Stewart) with the material (230) wound thereon is coupled to the unspooling assembly (200, Fig. 1-2) on an axle/spindle shaft (Fig. 2, examiner notes an “axle/spindle shaft” is inherent in “motors”), and wherein the axle/spindle shaft can rotate clockwise and counterclockwise (Col. 12, lines: 13-19 of Caamano). 

Regarding claim 17, Stewart in view of Roser and Caamano  disclose further comprising orienting a motor (214, Fig. 2 of Stewart) in the variable motor assembly (combination of 214 and 218) drives  an 30actuator element (Col. 5, lines: 59-64 of Caamano, examiner notes the “actuator element” is the “gear assembly”), and wherein the material package is rotated in correlation to the actuator element driven by the motor (examiner notes with the combination presented above the “actuator element” of Caamano is integrated into the motor of Stewart).  

Regarding claim 18, Stewart in view of Roser and Caamano  disclose further comprising positioning  the material package (210 Fig. 1 of Stewart) on an axle/spindle shaft (Fig. 2); and rotating the axle/spindle shaft on the motor assembly clockwise, and counterclockwise (Col. 12, lines: 13-19 of Caamano).  


Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. in view of Morita (US Patent 7,218,988).
	Regarding claim 7, Stewart discloses the invention substantially as claimed above.
	Stewart does not disclose the material is one of: a resin pre- impregnated composite material; a wire material; a fiber optic material; a polymer reinforcing fiber material; and a multiple strand material.  
	However, Morita teaches yet another yarn feeding apparatus, wherein Morita teaches a yarn made of a wire material (Col. 11, Lines: 40-41).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material as disclosed by Stewart, by using a wire material as taught by Morita, in order to knit a fabric that will not break during the knitting process.

Regarding claim 20, Stewart discloses the invention substantially as claimed above.
	Stewart does not disclose the material is one of: a resin pre- impregnated composite material; a wire material; a fiber optic material; a polymer reinforcing fiber material; and a multiple strand material.  
	However, Morita teaches yet another yarn feeding apparatus, wherein Morita teaches a yarn made of a wire material (Col. 11, Lines: 40-41).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material as disclosed by Stewart, by using a wire material as taught by Morita, in order to knit a fabric that will not break during the knitting process.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. in view of Huss (US PG Pub. 2007/0210198).
Regarding claim 258, Stewart discloses the roller guided stop motion assembly (combination of 222, 223, 224, 225, 227, 228, 524, Figs. 2 and 5) further comprises a stop motion unit (steps 516 and 524, Fig. 5), wherein the stop motion unit (steps 516 and 524) is configured to stop the motor in response to the spring arm and the arm (see annotated Fig. 2 above, Col. 5, Lines: 43-47).
	Stewart does not disclose the spring arm reaching that designated angle causes touching of a contact point that sends a signal to the 30controller which in turn stops the textile machine and the deployment of the material.  
	However, Huss teaches a yarn spooling apparatus, wherein Huss teaches touching of a contact point (21, Fig. 2) that sends a signal to the 30controller (11) which in turn stops the textile machine and the deployment of the material (Par. 0041)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring arm and the arm guide disclosed by Stewart, by incorporating a driving element, and a contact point that sends a signal to the 30controller which in turn stops the textile machine and the deployment of the material as taught Huss, in order to stop the machine before the machine recognizes an issue in the knitting process.

Regarding claim 21, Stewart discloses detecting a tension that is greater than a threshold tension at the spring arm (224) and the arm guide (223, Col. 3, lines: 19-26); and responsive to the detecting of a repositioning of the spring arm and the arm guide 15to a predefined position on an arc (Col. 3, lines: 19-26, examiner notes along the arc’s path there are “discrete positions” and elements 224 and 223 move along the arc in forward or backward manner (as shown with T+ and T- in Fig. 2), stopping the variable motor assembly from the rotating of the material package (524, Fig. 5).
Stewart does not disclose stopping the deployment of the material, and stopping the textile machine.
However, Huss teaches a yarn spooling apparatus, wherein Huss teaches stopping the deployment of the material, and stopping the textile machine (Par. 0032, lines: 1-4, and Par. 0041, examiner notes when the motor stops, the “textile machine” would also stop since the motor feeds material to it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Stewart, by incorporating a method to stop deployment of material and stopping the textile machine as taught by Huss, in order to prevent created textile from becoming damaged.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        


/DANNY WORRELL/Primary Examiner, Art Unit 3732